DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered. 3. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  
In particular, the prior rejections of the claims under 35 U.S.C. 103 as obvious over Gagne et al  in view of Sepulveda, C.A.G. and Sigma Aldrich (2012) have been obviated by the amendment to the claims to require performing PCR with each of the first, second, third, fourth, fifth and sixth forward and reverse primers that are configured to generate the first, second, third, fourth, fifth and sixth amplification products and “determining one or more allelic groups of KIR2DL1 alleles present in the subject based on detected amplicon size of the first, second, third, fourth, fifth, and sixth amplification products from the PCR reactions, wherein the one or more allelic groups of KIR2DLI alleles are selected from among group 1 (*003), group 2 (*006), group 3 (*012), group 4 
Gagne exemplifies 2 sets of forward and reverse primers specific for KIR2DL1 alleles and methods of PCR amplification using these primers (p. 273 and Table 2), wherein the first primer set of Gagne consists of a forward primer consisting of nucleotides 3826-3848 of present SEQ ID NO: 66 and a reverse primer consisting of nucleotides 4011-4029 of present SEQ ID NO: 66 (see p. 20 of Applicant’s response of 06/01/2021). Thereby, the reverse primer of Gagne meets the requirements of claim 1 of a reverse primer that “binds specifically to a region of KIR2DL1 alleles comprising nucleotide 4011 of SEQ ID NO: 66.” Sepulveda discloses the complete sequence of the KIR2DL1 gene. Sepulveda further discloses primer sequences for the KIR2DL1 genes previously presented in the prior art, as well as novel primer sequences disclosed therein (e.g., p. 106, 108, 110, 193, 199 and 212), a primer binding site map (beginning at p. 201), and methods of using these primers to detect KIR2DL1 alleles (e.g., p. 193-199). It is disclosed that the additional primers used in the methods therein were designed to detect newly identified KIR2DL1 alleles (p. 228). Sepulveda also discloses a reverse primer that consists of nucleotides 4011-4028 of present SEQ ID NO 66 (see Applicant’s response of 06/01/2021 at p. 21). Sepulveda teaches using this reverse 
Election/Restrictions
4. In the replies filed on 18 December 2020 and 08 January 2021, Applicant elected, without traverse, Group II, methods for detecting KIR2DL1, KIR2DL2 or KIR2DL3 using primer pairs that bind to a region containing a particular nucleotide to amplify a first allele and a second allele and the species of:
(a)    a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 4011 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 3680 for amplifying a particular KIR2DL1 allele;

(b)    a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5663 and a reverse primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5820, for amplifying particular KIR2DL2 allele(s);

(c)    a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 13892 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 14154, for amplifying a particular KIR2DL3 allele.

Thus, the elected invention required assaying for alleles of each of the KIR2DL1, KIR2DL2 and KIR2DL3 genes using the combination of primers which amplified particular alleles and regions in the KIR2DL1, KIR2DL2 and KIR2DL3 genes. 

In the reply of 15 November 2021, Applicant amended the claims so that they no longer read on the above elected species. The claims now require the combination of each of the 6 forward and reverse primer pairs set forth in claim 56. The elected invention is now considered to be limited to methods for determining the allelic group of KIR2DL1 alleles wherein PCR is performed using the combination of each of the 6 forward and reverse primer pairs recited in claim 56. 
Claim Status
5. 	Claims 56, 62, 89, 91 and 93-102 are pending.
	Claims 62, 89, 91, and 99-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 99-102 are not considered to be limited to the 
Claims 56 and 93-98 read on the elected invention and has been examined herein.
Drawings
6. The drawings are objected to under 37 CFR 1.83(a).  The specification describes Figure 7, for example, in terms of particular colors - e.g.” Paternal alleles are shown in blue; maternal in red.” However, Figure 7 has been filed in black and white.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
“The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Appropriate correction is required.

Specification
7. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – see paragraph [0065] and p. 29. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable 
	It is noted that in the response of 01 June 2021, Applicant stated “The specification is further amended to delete all instances of embedded hyperlinks/browser-executable codes.” However, upon further review, the specification at para [0065] and at page 29 was not amended to remove the embedded hyperlinks and/or other form of browser-executed code.
New Claim Rejections - 35 USC § 112 – New Matter
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56 and 93-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The specification teaches detecting the KIR2DL1*003, *006, *012, *004, *010 and *002 alleles using the forward and reverse primers of SEQ ID NO: 3 and 4 to generate the first amplification product; SEQ ID NO: 5 and 6 o generate the second amplification product SEQ ID NO: 7 and 8 to generate the third amplification product; SEQ ID NO: 9 and 10 to generate the fourth amplification product; SEQ ID NO: 11 and 12 to generate the fifth amplification product; and SEQ ID NO: 13 and 14 to generate the sixth amplification product – see Figures 2A and 2B and para [0073-0075] (page 22) of the specification. The specification teaches that the presence of an amplification product indicates the presence of particular KIR2DL1 alleles, whereas the absence of an amplification product indicates the occurrence of alternative KIR2DL1 alleles. For example, the specification (para [0073]; page 22) states:
“In FIGS. 2A (and 2B) solid grey blocks indicate a positive reaction, and white (empty) blocks indicate a negative reaction for a specific allele. It is evident that for example if reaction 1 for KIR2DL1 is positive, it reveals that the allele in question can belong to group 1 (*003), group 3 (*012), group 5 (*010) and group 6 (*002). If reaction 1 is negative for KIR2DL1, it means that allele in question may belong to group 2 (*006) or group 4 (*004).”

However, the present claims include methods wherein differences in the size of the amplification product are indicative of one or more of particular KIR2DL1*003, *006, *012, *004, *010 and *002 alleles. 

The response of 15 November 2021 states that support for the claim amendments is found at pages 23-25, page 16 (Table 1) and Figures 1-6. However, these portions of the disclosure do not teach that the size of the amplification products indicates the occurrence of a particular KIR2DL1. For instance, the cited portions of the disclosure do not teach that a given size of the amplification product generated using a reverse primer that binds to nucleotide 4011 of SEQ ID NO: 66 and a forward primer that binds to nucleotide 3680 of SEQ ID NO: 66 generates one size of an amplification product if the KIR2DL1 allele is *003 but a different size amplification product if the KIR2DL1 allele is *002 or *012, etc. Rather, Table 1, for example, teaches only the specific size of the amplification products generated by the specific primer pairs (of SEQ ID NO: 3-14). Pages 23-24 of the specification discuss the detection of non-elected, withdrawn KIR2DL2 and KIR2DL3 alleles and page 25 discusses detecting alleles in linkage disequilibrium.
Also note that the specification at para [0062] states:
“six primer sets are designed to target SNPs identified for the KIR2DL1 alleles. By "a primer targeting a SNP" it means that a primer binds to a nucleic acid region containing the SNP in a specific manner such that nucleic acids containing a particular nucleotide at the SNP position are amplified using this primer, and nucleic acids having a different nucleotide at the SNP position are not amplified using this primer.”


New Claim Rejections - 35 USC § 112(a) - Enablement
9. Claims 56 and 93-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for detecting KIR2DL1*003, *006, *012, *004, *010 and *002 alleles comprising performing PCR on a genomic DNA sample obtained from a subject using the forward and reverse primers of SEQ ID NO: 3 and 4 to generate a first amplification product; SEQ ID NO: 5 and 6 to generate a second amplification product SEQ ID NO: 7 and 8 to generate a third amplification product; SEQ ID NO: 9 and 10 to generate a fourth amplification product; SEQ ID NO: 11 and 12 to generate a fifth amplification product; and SEQ ID NO: 13 and 14 to generate a sixth amplification product, and determining the presence of KIR2DL1*003, *006, *012, *004, *010 and/or *002 alleles in the sample from the subject based on the presence or absence of the first, second, third, fourth, fifth and sixth amplification products,
does not reasonably provide enablement for the recited methods wherein the broadly recited forward and reverse primers (including a reverse primer of any nucleotide sequence that binds “specifically” to a region of KIR2DL1 alleles that comprises nucleotide 4011 of SEQ ID NO: 66 and any first forward primer that binds 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for determining the allelic group of KIR2DL1 alleles wherein the allelic groups are group 1 (*003), group 2 (*006), group 3 (*012), group 4 (*004), group 5 (*010) and group 6 (*002). The claims recite that the allelic groups are determined based on the detected amplicon size of the first, second, third, fourth, fifth, and sixth amplification products from the PCR reactions. The amplification reactions are performed using primer pairs that are broadly defined only in terms of binding to a region that includes a particular nucleotide. 
For instance, the first amplification product is generated using “a first reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 4011 
The specification at para [0062] states:
“six primer sets are designed to target SNPs identified for the KIR2DL1 alleles. By "a primer targeting a SNP" it means that a primer binds to a nucleic acid region containing the SNP in a specific manner such that nucleic acids containing a particular nucleotide at the SNP position are amplified using this primer, and nucleic acids having a different nucleotide at the SNP position are not amplified using this primer.”

However, the claims are not limited to methods using primers that target specific SNPs.
Further, the claims require that the amplicons produced by the forward and reverse primer pairs are of particular sizes and requires “determining one or more allelic groups of KIR2DL1 alleles present in the subject based on detected amplicon size of 
The specification only teaches the ability to detect particular KIR2DL1 alleles and groups based on the presence or absence of amplification products (produced using the primers of SEQ ID NO: 3-14).  For example, the specification (para [0073]; page 22) states:
“In FIGS. 2A (and 2B) solid grey blocks indicate a positive reaction, and white (empty) blocks indicate a negative reaction for a specific allele. It is evident that for example if reaction 1 for KIR2DL1 is positive, it reveals that the allele in question can belong to group 1 (*003), group 3 (*012), group 5 (*010) and group 6 (*002). If reaction 1 is negative for KIR2DL1, it means that allele in question may belong to group 2 (*006) or group 4 (*004).”

It is unpredictable as to what would be the identity of primer pairs which generate different size amplification products based on the presence of different KIR2DL1 alleles at a given location in the KIR2DL1 gene. No specific guidance is provided in the specification as to how to make and use a representative number of such primers to 
In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634